Citation Nr: 1412974	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right elbow condition, to include as secondary to a service-connected disability.  

2.  Entitlement to an evaluation in excess of 10 percent for a cervical strain with mild degenerative changes at C4-5 and C5-6.  

3.  Entitlement to an evaluation in excess of 10 percent for a lumbar strain. 

4.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease with partial supraspinatus tear, right shoulder.  

5.  Entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to June 1984, September 1986 to April 1989 and October 1993 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In addition to the Veteran's physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  A review of these systems reveals documents that are merely duplicative of those associated with the physical claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a statement from the Veteran's representative dated July 2012, the Veteran has asserted that she underwent a Compensation and Pension examination for the issues on appeal in July 2011 or August 2011.  There is no evidence of any examination report from this time in either the physical claims file or the electronic paperless files.  The most recent examination report of record is dated September 2009.  As such, this claim must be remanded so an attempt can be made to locate the examination reports referenced by the Veteran and associate them with the claims file, either physically or electronically.  

Regardless of whether the VA examination reports from August 2011 can be located, the Board finds that the Veteran should be scheduled for more recent examinations for the increased rating issues currently on appeal.  Even if examination reports from 2011 are obtained, it would still be nearly 3 years since the Veteran was last examined for the issues on appeal.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In addition to the length of time since the last examination, the most recent record of VA medical treatment is dated December 2010.  Treatment records prepared since this time should be obtained and associated with the claims file.  

Finally, regarding the Veteran's claim of entitlement to service connection for a right elbow condition, she asserted in her February 2010 notice of disagreement that this condition was secondary to her service-connected right shoulder and right carpal tunnel disabilities.  As such, a VA examination is necessary so that an opinion can be offered as to whether it is at least as likely as not that the Veteran suffers from a right elbow disability that was caused by, or aggravated by, a service-connected disability.  





Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since December 2010 should be obtained and associated with the claims file, either physically or electronically.  

2.  All reasonable steps should be taken to obtain any record of VA examination from 2011.  If examination reports cannot be located or obtained, then the Veteran should be notified of this fact in writing and all steps taken to attempt to obtain such records should be noted in the claims file.  

3.  After completion of the above, the Veteran should be scheduled for a VA examination to determine the current level of severity of her service-connected cervical and lumbar spine disabilities.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner, and the examination report should reflect that these items were reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should also indicate whether the Veteran has experienced any incapacitating episodes due to intervertebral disc syndrome, and if so, how many weeks over the past 12 months have these lasted.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also provide an opinion concerning the impact of the cervical and lumbar spine disabilities on the Veteran's ability to work.

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of her service-connected right shoulder disability.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner, and the examination report should reflect that these items were reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also provide an opinion concerning the impact of the right shoulder disability on the Veteran's ability to work.

5.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of her service-connected right carpal tunnel syndrome.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner, and the examination report should reflect that these items were reviewed.  All indicated studies should be performed, and the examiner should indicate whether the Veteran's symptomatology is "mild," "moderate," or "severe."  A complete rationale for the examiner's assessment must be provided.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

6.  Finally, the Veteran should be scheduled for a VA examination before an appropriate physician regarding her claimed right elbow disability.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner, and the examination report should reflect that these items were reviewed.  All indicated studies should be performed, and the examiner should identify all disabilities associated with the right elbow.  

If a right shoulder disability is found, the examiner should then opine as to whether it is at least as likely as not that this disability was either caused by, or aggravated by, a service-connected disability, to include a right shoulder disability and right carpal tunnel syndrome.  

A complete rationale must be provided for all opinions offered.  

7.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

8.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and her representative a supplemental statement of the case as to the issues on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


